Exhibit 10.7

 

After recording, return to:

Tonkon Torp LLP

1600 Pioneer Tower

888 SW Fifth Avenue

Portland, OR  97204

Attn.:  David J. Petersen

 

TERMINATION OF OPTION AGREEMENT

 

This Termination of Option Agreement is entered into with respect to the
following facts:

 

A.            Greenbrier Leasing Corporation, a Delaware corporation
(“Greenbrier”), Alan James (“James”) and William A. Furman (“Furman”) entered
into an Option Agreement with Right of First Refusal and Agreement of Purchase
and Sale dated June 1, 1994, as amended September 21, 2004 and October 21, 2004
(the “Option Agreement”).  A memorandum of the original Option Agreement was
recorded in the real property records of Lincoln County, Oregon on July 15, 1994
at Book 285, Page 95.

 

B.            The Option Agreement provided an option for James and/or Furman to
purchase the real property located in Lincoln County, Oregon, described on the
attached Exhibit A (the “Property”).  James exercised the option by written
notice on May 25, 2004.  Furman did not exercise the option as provided in the
Option Agreement, and therefore no longer has any rights or obligations under
the Option Agreement.  Furman has executed this instrument solely for purposes
of completing the record.

 

C.            James died on January 28, 2005.  George L. Chelius and Eric
Epperson (the “Representatives”) were appointed as Personal Representatives of
the will and estate of James pursuant to Letters Testamentary (Case
No. 050290219) dated February 17, 2005, issued by the Circuit Court of Multnomah
County, Oregon, and thereby succeeded to James’ rights and obligations pursuant
to the Option Agreement.

 

D.            Greenbrier and the Representatives desire to terminate the Option
Agreement and any rights or obligations thereunder.

 

NOW, THEREFORE, for valuable consideration the receipt of which is acknowledged,
the parties agree as follows:

 

1.             The Option Agreement is terminated and no party shall have any
rights or obligations thereunder.  Without limiting the generality of the
foregoing sentence, this

 

--------------------------------------------------------------------------------


 

termination specifically terminates any right or obligation of James, the
Representatives or the Estate to purchase, and the right or obligation of
Greenbrier to sell, the Property.

 

2.             Each of Furman and the Representatives hereby quitclaims to
Greenbrier any and all right, title and interest they may have in and to the
Property.

 

Dated April 20, 2005.

 

 

 

REPRESENTATIVES:

 

 

 

 

 

 

/s/ William A. Furman

 

 

 

William A. Furman, an individual (solely for

 

/s/ George L. Chelius

 

purposes of completion of the record)

 

George L. Chelius, in his capacity as Personal
Representative of the Will and Estate of Alan
James

 

 

 

 

 

 

GREENBRIER LEASING
CORPORATION:

 

 

 

 

/s/ Eric Epperson

 

 

 

Eric Epperson, in his capacity as Personal

By:

/s/ James T. Sharp

 

 

Representative of the Will and Estate of Alan

 

James T. Sharp
President

 

James

 

STATE OF OREGON

)

 

 

)     ss.

 

COUNTY OF Clackamas

)

 

 

 

This instrument was acknowledged before me this  19th day of April, 2005, by
James T. Sharp, President of Greenbrier Leasing Corporation.

 

 

 

/s/ Margaret E. Vallejos

 

 

Notary Public for the State of Oregon

 

My commission expires:

May 17, 2008

 

 

STATE OF

)

 

 

)     ss.

 

COUNTY OF

)

 

 

 

 

This instrument was acknowledged before me this 18th day of April, 2005, by
George L. Chelius, in his capacity as Personal Representative of the Will and
Estate of Alan James.

 

 

 

 

/s/ Jordan T. Levine

 

 

Notary Public for the State of California

 

My commission expires:

Sept. 17, 2008

 

 

--------------------------------------------------------------------------------


 

STATE OF OREGON

)

 

 

)     ss.

 

COUNTY OF Multnomah

)

 

 

 

This instrument was acknowledged before me this  19th day of April, 2005, by
Eric Epperson, in his capacity as Personal Representative of the Will and Estate
of Alan James.

 

 

 

 

/s/ Diane M. Galbadon

 

 

Notary Public for the State of Oregon

 

My commission expires:

Jan. 14, 2006

 

 

 

STATE OF OREGON

)

 

 

)     ss.

 

COUNTY OF Clackamas

)

 

 

 

 

This instrument was acknowledged before me this 19th day of April, 2005, by
William A. Furman.

 

 

 

 

/s/ Margaret E. Vallejos

 

 

Notary Public for the State of Oregon

 

My commission expires:

May 17, 2008

 

 

--------------------------------------------------------------------------------